Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 6, 2014

                                       No. 04-14-00542-CV

                         CITY OF LEON VALLEY and Irene Baldrige,
                                      Appellants

                                                  v.

WM. RANCHER ESTATES JOINT VENTURE, Rafael Alfaro, Jose Alfaro, Carman Alfaro,
 Daniel Bee, Robert Caldwell, Anne Caldwell, Defernce Service Business, Inc., Earl Doderer,
   Sylvia Doderer, James Dowdy, Betty Dowdy, Issac Elizondo, Suzanne Elizondo, Et al.,
                                       Appellees

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-03399
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
        Appellants City of Leon Valley, Texas, Unknown Employee(s) of City of Leon Valley,
and Irene Baldridge filed a notice of interlocutory appeal, asserting they were appealing from a
trial court’s June 27, 2014 order denying their plea to the jurisdiction. In the filing in this court,
appellants also included a copy of the alleged order from which they contend they are appealing.
The document is not actually an order or judgment, but is, in fact, a document entitled
“JUDGE’S NOTES.” In the “DATE OF NOTES” section is a handwritten entry of “6/27/14.”
In the “NOTES” section is a handwritten entry stating “Plea to the Jurisdiction Denied” and the
signature of the Honorable Laura Salina.

        This court has specifically held that “[a] judge’s handwritten notes are for his or her own
convenience and form no part of the record.” In re L.H., No. 04-13-00174-CV, 2013 WL
3804584, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (citing In re A.W., 384 S.W.3d
872, 873 (Tex. App.—San Antonio 2012, no pet.)). In other words, judge’s notes do not
constitute an appealable order. See id. Thus, it appears there is no judgment or order — final or
interlocutory — from which appellants may appeal.

        Accordingly, we order appellants to show cause in writing to this court on or before
August 18, 2014, why this appeal should not be dismissed for lack of jurisdiction based on the
absence of an appealable order or judgment. We further order the appellate deadlines suspended
until further order of this court.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court